Order denying plaintiff’s motion to require defendant to state separately and number the paragraphs, allegations and alleged defenses contained in the “ Fifth ” paragraph of the amended answer, and further requiring defendant to state to which of plaintiff’s causes of action each of the alleged defenses is interposed, reversed on the law, with $10 costs and disbursements, and the motion granted, with $10 costs. The “ Fifth ” paragraph of the amended answer, characterized as a “ Separate and Distinct Defense,” consists of various separate defenses, all of which are not applicable to all of the four causes of action. Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ., concur.